COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00335-CR & 01-14-00336-CR
Style:                    Damion Gentry v. The State of Texas
Date motion filed*:       December 23, 2014
Type of motion:           Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  October 30, 2014
       Number of extensions granted:           1         Current Due date: December 29, 2014
       Date Requested:                     February 7, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 9, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellant’s counsel states that he needs more time to review the certification
          hearing transcript, which was filed with the 16-volume reporter’s record on September
          29, 2014, and is preparing for two jury trials in the first week of January 2015, his
          extension is granted, but no further extensions will be granted given the length of the
          extension requested. Accordingly, if appellant’s brief is not filed by February 9, 2015,
          the Court may abate these cases for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                   

Date: December 30, 2014
November 7, 2008 Revision